Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                         February 20, 2019




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                             No. 49357-8-II

                                Respondent,                    UNPUBLISHED OPINION

         v.

    PAUL L. TETERS,

                                Appellant.

        BJORGEN, J.P.T.* — Paul Teters appeals from convictions of one count of attempted

second degree child rape and one count of second degree child molestation.

        He argues that (1) the trial court abused its discretion by allowing the prosecution to

amend the information after trial began, (2) his convictions of attempted rape and child

molestation violate double jeopardy, (3) the prosecutor committed misconduct, (4) the trial court

violated his right to present a defense by refusing to disclose the victim’s therapy records, (5) the

trial court improperly imposed conditions of community custody, and (6) he received ineffective

assistance of counsel.

        We affirm Teters’ conviction of attempted second degree child rape, vacate his

conviction of second degree child molestation on double jeopardy grounds, and remand for the


*
 Judge Bjorgen is serving as a judge pro tempore for the Court of Appeals, pursuant to RCW
2.06.150.
No. 49357-8-II


trial court to resentence Teters on his conviction of attempted second degree child rape and to

revise his conditions of community custody consistently with this opinion.

                                              FACTS

       In 2014, HL,1 a 12 year old girl, attended a Fourth of July party at the home of a relative

of her mother’s boyfriend, Patrick Teters. There were about 100 people at the party with a lot of

activities. HL spent most of the day hanging out with the other children, but some of the time

she was with Patrick Teters’ brother, Paul Teters (the defendant, whom we refer to as Teters).

       HL described several incidents throughout the day with Teters that made her feel

uncomfortable. In one, HL testified that she rode on the back of Teters’ all-terrain vehicle and

was uncomfortable when he drove fast and told her to hold on tighter. At another time, HL was

downstairs in the house charging her phone when Teters entered the room and playfully took her

phone and tried to look through her pictures. HL thought that during this time, Teters was

pushing her with his hand on the zipper of her pants, which seemed to be “really inappropriate,”

but she also admitted that she thought at the time it might have been an accident. Verbatim

Report of Proceedings (VRP) (Vol. III) at 345.

       HL said that at another time that day, Teters asked her to show him her routine from her

dance team. She did and it included a move that showed her underwear, about which Teters

made some comments as to how it was “adult underwear” and not “appropriate” of her to be

“wearing scandalous things.” VRP (Vol. III) at 348. At another time, Teters offered to help HL

do some pull-ups; she testified that he kept “grabbing [her] right there,” putting his hand on her



1
 See Division II General Order 2011-1, In re the Use of Initials or Pseudonyms For Child
Witnesses in Sex Crime Cases.




                                                 2
No. 49357-8-II


buttocks and in between her legs helping her do the pull-ups. VRP (Vol. III) at 346-47. HL said

she wanted it to stop, but did not say anything about these incidents and did not believe someone

would try to do something like that.

       After watching the fireworks, HL went into a room with some other kids to watch

television. HL was going to sleep on the bed in the room while her mother and Patrick were

sleeping on the floor. Teters came in and started watching the movie, sitting on the edge of the

bed; HL was under the blanket and he was by her feet. Sometime after Teters sat down next to

her, HL fell asleep. At some point, HL said that she woke up when she felt someone’s hand in

her pants, “trying to move his hands around.” VRP (Vol. III) at 359.2 She said that when she

woke up, Teters’ hand was inside her underwear, touching her vagina, “moving around” and

“trying to feel [her].” VRP (Vol. III) at 360. HL said he “tried to go inside” but she kept moving

away. VRP (Vol. III) at 360-61. When asked if his finger ever went inside, she responded, “I

felt that it did, but I just moved away.” VRP (Vol. III) at 361.

       HL explained that she did not yell or wake her mom because she did not want to cause a

scene. She said that she told Teters to stop, leave the room and go to bed, but he did not respond.

HL said that after she became louder and pushed him away more, he pretended like he just woke

up, mumbled an apology about having fallen asleep, and walked out of the room.

       HL’s mother woke up and started comforting her and asking her what happened. HL

started crying and told her mother that Teters was trying to touch her, but was not specific about

where or how she had been touched. HL later gave inconsistent accounts in an interview with

defense counsel and, in her testimony at trial as to whether Teters ever penetrated her vagina, she



2
 Several of the witness’s references in describing this episode are to “he,” “him,” or “his.” The
context is clear that she is referring to Teters.

                                                 3
No. 49357-8-II


admitted that she was “confused on what happened.” VRP (Vol. III) at 385-87. HL’s mother

testified that she saw Teters lying next to HL, but could not see his hands or determine for sure

whether he was touching HL.

       HL’s mother called the police, telling them that she thought Teters had been touching her

daughter “on her vagina.” VRP (Vol. IV) at 485. The police arrived in the early morning, and a

detective “bagged”3 Teters’ hands to preserve possible DNA (deoxyribonucleic acid) evidence

soon after his arrival at the house around 2:30 a.m. VRP (Vol. IV) at 494-95. Teters was in an

agitated state when the police woke him up, which he explained was due to PTSD (post-

traumatic stress disorder). The detective did not obtain swabs from HL’s genital area, nor were

such swabs obtained at a forensic interview about three weeks later.

       Dr. Erin Meadows conducted the examination of HL on July 5, 2014. Meadows asked

HL what happened, and HL said someone had touched her and “put his hands into her pants and

felt her genitalia with his fingers.” VRP (Vol. V) at 671. Meadows indicated in her chart that

the concern was for sexual assault and that HL did not complain of any pain but “had included a

foreign body penetration.” VRP (Vol. V) at 671.

       At trial, Wendy Kashiwabara, who had previously worked at the state forensic lab,

described how DNA can be transferred either by direct physical contact or “secondary” contact;

for example, from two people touching the same item. VRP (Vol. IV) at 556-57. She noted that

the DNA would be the same in each situation but that there would be a higher likelihood of DNA

transfer if there was a bodily fluid involved. A swab of Teters’ left finger revealed DNA

consistent with both Teters and HL.



3
 This essentially involves wrapping the subject’s hands in a bag to prevent DNA evidence from
being contaminated, washed off, or destroyed.

                                                 4
No. 49357-8-II


       Teters’ jury trial was held on May 16, 2016. Just before trial began, the State filed an

amended information charging two counts in the alternative: count 1, second degree child rape,

and count 2, second degree child molestation. After the testimony of several witnesses,

including HL, the State moved to amend the information again to charge three separate counts:

one count of second degree child rape, one count of attempted second degree child rape, and one

count of second degree child molestation. Defense counsel objected, but the trial court accepted

the second amended information. Defense counsel expressed concern about the potential for

three convictions for one incident, but the State and trial court assured him that the matter would

be resolved at sentencing because the potential convictions would be treated as the same criminal

conduct.

       Teters testified on his own behalf and denied touching HL inappropriately. He

specifically denied ever reaching under the covers, touching HL’s vagina, or trying to molest her

or engage in any intentional sexual conduct.

       Prior to the incident, HL was diagnosed with an anxiety disorder. HL testified that

although she would get a little “antsy” or “nervous,” it had never caused her to think something

happened that had not. She stated that she never had “super vivid nightmares,” nor had she ever

been unable to distinguish between a nightmare and something that actually happened. HL said

that her anxiety had previously caused her to cry, and her mother testified that sometimes HL

would express her anxiety by crying.

       Teters moved to disclose HL’s confidential therapy and mental hospital records, but the

trial court denied the motion. The trial court conducted an in camera review of the records,

ruling that they did not contain any “discoverable relevant evidence to support a violation of the

privileges contained in the documents.” Clerk’s Papers (CP) at 189-90.



                                                 5
No. 49357-8-II


       Teters presented considerable evidence of his PTSD. During her closing argument, the

prosecutor suggested that Teters relied heavily on evidence of his PTSD and war service history

to “distract” the jury from “the real issue”: whether he touched HL. VRP (Vol. VII) at 905.

Teters objected to this comment but was overruled.

       The prosecutor also asked the jurors to ask themselves why HL would “make this up”

and what she would have to gain from making it up. VRP (Vol. VII) at 892-94. The prosecutor

also stated several times that HL had told the jury what had happened to her. She later stated that

the victim was interviewed prior to trial by the defense attorney and that she came to court to

testify, even though it was difficult for her. At one point, after discussing the elements of the

charged crimes, the prosecutor stated that the State did not have to prove why Teters committed

those crimes. Teters did not object to any of these statements or request any curative

instructions, and the trial court later instructed the jury that attorneys’ remarks are not evidence.

       The jury could not reach a verdict on the second degree child rape charge, but found

Teters guilty of attempted second degree child rape and second degree child molestation. At

sentencing, the trial court imposed standard range sentences on both counts, including an

indeterminate sentence.

       The trial court also imposed several community custody conditions on Teters. These

included conditions (1) prohibiting him from entering into or frequenting business

establishments or locations that cater to minor children or locations where minors are known to

congregate, without prior approval, (2) prohibiting him from consuming alcohol, (3) requiring

that he submit to urine, breath, or other alcohol monitoring, (4) prohibiting him from possessing

drug paraphernalia, and (5) prohibiting him from viewing or possessing sexually explicit

material.



                                                  6
No. 49357-8-II


       Teters appeals.

                                           ANALYSIS

                         I. AMENDMENT OF INFORMATION DURING TRIAL

       Teters argues that the trial court erred in allowing the State to amend the information

after presenting the testimony of several witnesses, including the victim. The second amended

information (1) added attempted second degree child rape as a stand-alone count in addition to

the preexisting second degree child rape charge and (2) removed language showing second

degree child molestation as an alternative to the second degree child rape charge, instead

charging it as another stand-alone count.4 We hold that the trial court did not err in accepting the

second amended information.

A.     Legal Principles and Standard of Review

       A defendant must be informed of the charges against him and cannot be tried for uncharged

offenses. State v. Carr, 97 Wash. 2d 436, 439, 645 P.2d 1098 (1982). We review a trial court’s

decision to allow the State to amend the information for abuse of discretion. State v. Haner, 95
Wash. 2d 858, 864, 631 P.2d 381 (1981).




4
  The original amended information contained one count of second degree child rape and, in the
alternative, one count of second degree child molestation. The second amended information had
three separate charges: (1) second degree child rape, (2) attempted second degree child rape, and
(3) second degree child molestation.


                                                 7
No. 49357-8-II


       CrR 2.1(d) allows for amendment of the information at any time before the verdict, as long

as the amendment does not prejudice the “substantial rights of the defendant.” 5 This rule “is

intended to fulfill the state constitution’s notice provision by allowing a defendant the opportunity

to adequately defend him or herself.” State v. Hakimi, 124 Wash. App. 15, 28, 98 P.3d 809 (2004).

Prejudice can be demonstrated, for example, through a showing of unfair surprise or inability to

prepare a defense. State v. James, 108 Wash. 2d 483, 489, 739 P.2d 699 (1987). However, the

possibility of a harsher penalty, standing alone, cannot constitute specific prejudice. Id. at 489-90.

The defendant bears the burden of showing prejudice. State v. Ziegler, 138 Wash. App. 804, 809,

158 P.3d 647 (2007).

B.     Prejudice

       Teters first argues that adding the attempted second degree child rape charge as a stand-

alone offense was inherently prejudicial because it increased the charges against him mid-trial,

after several witnesses had testified and had been cross-examined. The State counters that, even

without the second amended information, the jury still could have considered attempted second

degree child rape in addition to the second degree child rape count charged in the original

amended information. The State reasons that the attempted second degree child rape charge

could have gone to the jury regardless as a lesser included offense of second degree child rape




5
  State v. Pelkey limited the State’s ability to amend the information after resting its case in chief,
holding that the State can only amend after resting if it amends to a lesser degree of the same
charge or to a lesser included offense. 109 Wash. 2d 484, 745 P.2d 854 (1987). Our Supreme
Court has declined to extend Pelkey’s per se rule to encompass amendments made during the
State’s presentation of its case in chief. See State v. Schaffer, 120 Wash. 2d 616, 845 P.2d 281
(1993); State v. Vangerpen, 125 Wash. 2d 782, 888 P.2d 1177 (1995). The test remains whether the
defendant can show prejudice resulting from the amendment. See State v. Hakimi, 124 Wash. App.
15, 26-27, 98 P.3d 809 (2004).
                                                  8
No. 49357-8-II


under RCW 10.61.003, which provides that the jury may find the defendant guilty of an attempt

to commit the offense charged.

       Hence, Teters was always on notice that he could be convicted of attempted second

degree child rape, despite only being charged originally with second degree child rape. See

Hakimi, 124 Wash. App. at 28. As the State points out, Teters hardly would have been better off if

the trial court had rejected the amendment and instead instructed on the lesser-included offense

of attempted second degree rape pursuant to RCW 10.61.003. The outcome would have been the

same either way: a conviction of attempted second degree child rape. Teters thus has not met

his burden of demonstrating that the additional attempted second degree rape charge surprised

him or affected his ability to prepare his defense. James, 108 Wash. 2d at 489; Ziegler, 138 Wn.

App. at 811.6 Adding the charge of attempted second degree child rape during the prosecution’s

case in chief did not prejudice Teters.

       Teters also contends that the amendment was improper because it removed the “in the

alternative” language relating to the second degree child molestation count, thereby exposing

him to additional criminal charges. Br. of Appellant at 24-25. In State v. Aho, the court held that

there was no prejudice from a mid-trial amendment from child rape to child molestation. 89 Wn.

App. 842, 849-50, 954 P.2d 911 (1998), reversed on other grounds, 137 Wash. 2d 736 (1999). The



6
  Teters relies on Ziegler for the proposition that the addition of criminal charges after the victim
has testified and been cross-examined is unmistakably prejudicial. But in Ziegler the additional
charges were for two additional rape counts involving two additional victims, both of whom had
already testified. 138 Wash. App. at 806-07. The court said nothing of “unmistakable prejudice,”
but rather vacated the additional rape convictions because those counts represented entirely new
charges the defendant had to respond to that would have completely changed his trial strategy
and plea negotiations had he known about them ahead of time. Id. at 811. Here, on the other
hand, Teters’ strategy in defending the rape charge likely would not have changed had the new
attempted rape charge been added earlier, as it was a lesser included offense of the original rape
charge.

                                                  9
No. 49357-8-II


Aho court reasoned that the critical difference between rape and molestation was whether

penetration occurred, so the defendant’s case was not affected by the amendment and additional

discovery or continuance would not have impacted his rights. Id. at 849. The fact that in this

case the second degree child molestation charge was included in addition to the second degree

rape charge, rather than substituting for it, does not materially affect the analysis because

additional discovery or continuance would not have affected Teters’ rights. See id. Indeed,

Teters could hardly have been unfairly surprised by the new count of second degree child

molestation, because it was already included as an alternative to his second degree child rape

charge in the original amended information. See James, 108 Wash. 2d at 489-90.

         Moreover, the fact that Teters did not request a continuance when the trial court allowed

the State’s amendment is evidence supporting that the amendment was not prejudicial. See

Ziegler, 138 Wash. App. at 810.

         For these reasons, we hold that Teters failed to meet his burden of demonstrating

prejudice from either the addition of the attempted second degree child rape charge or the

removal of the “in the alternative” language for the second degree child molestation charge.

                                       II. DOUBLE JEOPARDY

         Teters argues that his convictions of second degree child molestation and attempted

second degree child rape violated his right against double jeopardy. Br. of Appellant at 27. We

agree.

A.       Legal Principles and Standard of Review

         The state and federal double jeopardy clauses protect against multiple punishments for

the same offense, as well as against a subsequent prosecution for the same offense after acquittal

or conviction. In re Pers. Restraint of Orange, 152 Wash. 2d 795, 815, 100 P.3d 291 (2004). At



                                                 10
No. 49357-8-II


issue in any double jeopardy analysis of the first type is whether the legislature intended to

impose multiple punishments for the same offense. Id. at 815. We review alleged violations of

double jeopardy de novo. State v. Villanueva-Gonzalez, 180 Wash. 2d 975, 979-80, 329 P.3d 78

(2014).

          When legislative intent is not clear, the court applies the Blockburger7 “same evidence”

test. State v. Freeman, 153 Wash. 2d 765, 776, 108 P.3d 753 (2005). Blockburger states that if the

crimes, as charged and proved, are the same in law and in fact, they may not be punished

separately absent clear legislative intent to the contrary. Blockburger v. United States, 284 U.S.
299, 304, 52 S. Ct. 180, 76 L. Ed. 306 (1932). In other words, “[i]f there is an element in each

offense which is not included in the other, and proof of one offense would not necessarily also

prove the other, the offenses are not constitutionally the same and the double jeopardy clause

does not prevent convictions for both offenses.” State v. Vladovic, 99 Wash. 2d 413, 423, 662 P.2d
853 (1983) (emphasis added).

          Under this test, multiple convictions based on a single act violate double jeopardy if the

evidence required to support a conviction for one offense is sufficient to support a conviction for

the other. Orange, 152 Wash. 2d at 816. “In other words, if the evidence to prove one crime would

also completely prove a second crime, the two crimes are the same in law and fact.” State v.

Walker, 143 Wash. App. 880, 886, 181 P.3d 31 (2008). Washington courts have stated the test as

having one prong for elements and one for proof: “We are to consider the elements of the crimes

both as charged and as proved.” State v. Nysta, 168 Wash. App. 30, 46-47, 275 P.3d 1162 (2012).

Hence it is possible for two convictions to violate double jeopardy when they are the same “in

fact” even if not the same “in law” in the abstract. Id. at 48 (summarizing the holding of


7
    Blockburger v. United States, 284 U.S. 299, 304, 52 S. Ct. 180, 76 L. Ed. 306 (1932).

                                                   11
No. 49357-8-II


Orange). “However, the mere fact that the same conduct is used to prove each crime is not

dispositive.” Freeman, 153 Wash. 2d at 777.

B.     Same in Law and Fact

       In applying the test in Orange, several courts have held that a single incident may support

convictions for both child rape and child molestation without offending double jeopardy. State v.

Land, 172 Wash. App. 593, 600, 295 P.3d 782 (2013); State v. French, 157 Wash. 2d 593, 611, 141
P.3d 54 (2006); State v. Wilkins, 200 Wash. App. 794, 808, 403 P.3d 890 (2017), review denied,

190 Wash. 2d 1004 (2018). Wilkins reasoned that the two crimes were not the same in law and fact

because the molestation occurred when the defendant had sexual contact with the victim for

sexual gratification, whereas the rape occurred when there was penetration. Id. Despite arising

out of the same incident, they were two separate offenses requiring proof of a fact that the other

did not. Id.

       The State relies on Wilkins to argue that we should reach the same conclusion: the

molestation occurred when Teters touched HL for sexual gratification, and the attempted rape

occurred when he took a substantial step toward having sexual intercourse with her. But as

Teters rightly points out, this double jeopardy claim involves child molestation and attempted

rape, not completed rape. Attempted rape, unlike rape, does not require actual penetration, only

a substantial step toward penetration with the intent to penetrate. See RCW 9A.28.020(1); RCW

9A.44.076; RCW 9A.44.010(1).

       Here, the prosecution relied on the same act for both offenses for which Teters was

convicted. The child molestation occurred when Teters touched HL on her vagina for the

purpose of sexual gratification. The attempted rape occurred when Teters took a substantial step

toward the commission of rape by touching HL on her vagina, “moving around” and “trying to



                                                12
No. 49357-8-II


feel [her]” and “go inside.” VRP (Vol. III) at 360-61. Unlike in Wilkins, here the two offenses

occurred in the same moment with the same act: when Teters touched HL on her vagina, moving

his finger around and trying to go inside her vagina. The evidence required to support a

conviction of attempted second degree child rape was sufficient to support a conviction of

second degree child molestation, so the two crimes as proved are the same in law and fact.

Orange, 152 Wash. 2d at 816, 820.

       Under the specific facts of this case, Teters’ attempted second degree child rape and

second degree child molestation crimes as proved were the same in law and fact. We

accordingly hold that receiving convictions for both crimes violated his constitutional protection

against double jeopardy. We accordingly vacate the conviction for the crime that forms part of

the proof of the other: in this case, Teters’ conviction for second degree child molestation. See

Freeman, 153 Wash. 2d at 775.

                                III. PROSECUTORIAL MISCONDUCT

       Teters argues that several instances of prosecutorial misconduct require reversal and a

remand for a new trial. We disagree.

A.     Legal Principles and Standard of Review

       To prevail on a claim of prosecutorial misconduct, a defendant must establish that the

prosecutor’s alleged misconduct was “‘both improper and prejudicial in the context of the entire

record and the circumstances at trial.’” State v. Magers, 164 Wash. 2d 174, 191, 189 P.3d 126

(2008) (quoting State v. Hughes, 118 Wash. App. 713, 727, 77 P.3d 681 (2003)). “Prejudice is

established only if there is a substantial likelihood the instances of misconduct affected the jury’s

verdict.” State v. Pirtle, 127 Wash. 2d 628, 672, 904 P.2d 245 (1995).




                                                 13
No. 49357-8-II


       We view any allegedly improper comments in the context of the total argument, the

issues in the case, the evidence addressed in the argument, and the jury instructions. State v.

Dhaliwal, 150 Wash. 2d 559, 578, 79 P.3d 432 (2003). During closing argument, prosecutors have

“‘wide latitude in making arguments to the jury and prosecutors are allowed to draw reasonable

inferences from the evidence.’” State v. Fisher, 165 Wash. 2d 727, 747, 202 P.3d 937 (2009)

(quoting State v. Gregory, 158 Wash. 2d 759, 860, 147 P.3d 1201 (2006)). In arguing the law,

prosecutors are “confined to the law as set forth in the instructions of the court.” State v. Estill,

80 Wash. 2d 196, 199, 492 P.2d 1037 (1972).

       If the defendant objected to the alleged misconduct, we evaluate (1) whether the

prosecutor’s comments were improper and (2) whether a substantial likelihood exists that the

improper statements affected the jury’s verdict. Magers, 164 Wash. 2d at 191. If the defendant did

not object, the challenge to the alleged misconduct is waived unless the remark is “so flagrant

and ill intentioned that an instruction could not have cured the resulting prejudice.” State v.

Emery, 174 Wash. 2d 741, 760-61, 278 P.3d 653 (2012). The defendant bears the burden of

showing both prongs of prosecutorial misconduct. Magers, 164 Wash. 2d at 191.

B.     Prosecutor’s Statements not Improper and Prejudicial

       Teters’ first argument is that the prosecutor denigrated the defense by suggesting that

Teters relied heavily on evidence of his PTSD and war service history to “distract” the jury from

“the real issue,” which is whether he touched HL. Br. of Appellant at 35-36. Teters’ objections

to this comment were overruled at trial.

       Teters likens the prosecutor’s comment to the statements held improper in State v.

Gonzales, 111 Wash. App. 276, 45 P.3d 205 (2002) and State v. Negrete, 72 Wash. App. 62, 863
P.2d 137 (1993). In Gonzales, the prosecutor argued that he had a “very different job than the



                                                  14
No. 49357-8-II


defense attorney,” because the defense attorney had an obligation to his client, whereas the

prosecutor had an obligation “to see that justice is served.” 111 Wash. App. at 283. In Negrete,

the prosecutor told the jury that defense counsel was “being paid to twist the words of the

witnesses” by the defendant. 72 Wash. App. at 66 (emphasis omitted).

       Here, unlike in Gonzales, the prosecutor did not seek “‘to draw the cloak of righteousness

around [herself] in [her] personal status as government attorney and impugn[] the integrity of

defense counsel.’” 111 Wash. App. at 283 (quoting United States v. Frascone, 747 F.2d 953, 957-

58 (5th Cir. 1984)). She made no suggestions that she and defense counsel had different jobs or

that she was more trustworthy by virtue of her position. Nor did she suggest that the defense

counsel was untrustworthy because of his obligation to the defendant, as the prosecutor did in

Negrete. 72 Wash. App. at 66. The prosecutor should not have suggested that defense counsel’s

motivation was to distract the jury as part of her argument. Nonetheless, the weight of her

argument, including the remark about distracting, was that the defense was relying on evidence

that was irrelevant to the merits of the case. We hold that this remark was proper.

       Second, Teters argues that the prosecutor improperly suggested that the jury had to find

the victim was lying in order to acquit. It is improper for a prosecutor to argue that the jury must

find the victim is lying in order to acquit. See State v. Casteneda-Perez, 61 Wash. App. 354, 362-

63, 810 P.2d 74 (1991). In closing, the prosecutor asked the jurors to ask themselves why HL

would “make this up” and what she would have to gain from making it up. VRP (Vol. VII) at

892-94. We disagree with Teters that this amounts to telling the jury that it had to find HL was

lying in order to acquit. It is not misconduct for a prosecutor to urge the jury to consider the

evidence and motives of the parties in determining the victim’s credibility. We hold this

comment was proper.



                                                 15
No. 49357-8-II


       Third, Teters contends that the prosecutor misstated the law in arguing that the State did

not have to prove why he committed the crime. A prosecutor commits misconduct by misstating

the standard upon which the jury could find guilt. State v. Allen, 182 Wash. 2d 364, 373-74, 341
P.3d 268 (2015), aff’d, 431 P.3d 117 (2018). Teters reasons that because child molestation

requires proof of intent of sexual gratification, and attempted rape requires proof of intent to

commit rape, the State misstated the law by saying it did not have to prove why he committed

the crimes. We assume without deciding that this statement was improper. Because Teters did

not object at trial, he must show that this statement was so flagrant and ill-intentioned that an

instruction could not have cured the resulting prejudice. Emery, 174 Wash. 2d at 760-61. He has

not done so. The trial court’s instructions on the elements of the crimes were sufficient to

neutralize any potential prejudice. We accordingly hold that Teters has waived his challenge to

any alleged misconduct.

       Fourth, Teters argues the prosecutor improperly commented on his rights to counsel and

to trial when she stated that HL had to tell her defense attorney, the jury, and everyone else in the

courtroom what had happened. Teters claims this statement effectively drew a negative

inference from Teters exercising his constitutional rights to counsel and to trial. These remarks,

however, were a legitimate manner of supporting the victim’s credibility. We hold that the

prosecutor’s comment was proper.

       Finally, Teters argues that the prosecutor improperly vouched for and bolstered HL by

conveying a personal opinion as to HL’s veracity. The prosecutor stated several times that HL

had told the jury what had happened to her, which Teters contends amounted to giving the jury

her own personal opinion that what HL said happened was indeed the truth. Teters did not object

to any of those statements.



                                                 16
No. 49357-8-II


       A prosecutor commits misconduct by giving an improper personal opinion when “it is

clear and unmistakable” that she is not arguing an inference from the evidence, but expressing a

personal opinion. State v. Papadopoulos, 34 Wash. App. 397, 400, 662 P.2d 59 (1983); State v.

Brett, 126 Wash. 2d 136, 175, 892 P.2d 29 (1995). A prosecutor has wide latitude to argue

reasonable inferences from the evidence, including evidence respecting the credibility of

witnesses. State v. Thorgerson, 172 Wash. 2d 438, 448, 258 P.3d 43 (2011). We examine “the

entire argument,” rather than just “highlighted snippets” taken out of context. State v. Jackson,

150 Wash. App. 877, 884, 209 P.3d 553 (2009). In Jackson, the court concluded that the

prosecutor’s statement that a police officer’s testimony was “accurate and true” did not amount

to vouching for the officer’s credibility, but rather in the context of his entire argument simply

argued that the evidence “could support the jury’s conclusion that the officers were credible.”

Id. at 884-85.

       Here, the prosecutor did not say that she believed HL or offer a personal opinion as to her

credibility. See State v. Sargent, 40 Wash. App. 340, 343-44, 698 P.2d 598 (1985) (concluding

that the prosecutor’s statement, “I don’t believe Jerry Lee Brown,” was improper). Rather, the

prosecutor argued that HL had testified as to what happened to her and drew reasonable

inferences about what that meant for the credibility of witnesses and the persuasiveness of the

State’s evidence. Teters fails to show that it was “clear and unmistakable” that the prosecutor

was expressing a personal opinion. Brett, 126 Wash. 2d at 175. The prosecutor’s comments were

not improper.

                           IV. DISCOVERY OF HL’S THERAPY RECORDS

       Teters argues that his rights to present a defense and to confront the witnesses against

him were violated when the trial court did not order the disclosure of the victim’s therapy and



                                                 17
No. 49357-8-II


mental hospital records after the court conducted an in camera review of those records. Teters

asks us to conduct an independent review of those records to determine whether the trial court

acted properly. The State also welcomes us to conduct this review.

A.     Legal Principles and Standard of Review

       Although Teters bases his challenge on constitutional rights to present a defense and to

confront witnesses, our Supreme Court has stated that traditional due process analysis is a more

appropriate framework for discovery issues. State v. Knutson, 121 Wash. 2d 766, 771-72, 854 P.2d
617 (1993). Due process affords a defendant the right to access evidence in the possession of the

court that is “‘both favorable to the accused and material to guilt or punishment.’” Id. at 772

(quoting Pennsylvania v. Ritchie, 480 U.S. 39, 57, 107 S. Ct. 989, 94 L. Ed. 2d 40 (1987)). This

rule of disclosure applies equally to substantive evidence and to impeachment evidence. Id.

       Evidence is material if there is a reasonable probability that it would change the outcome

of the proceeding. Id. at 772-73. A “‘reasonable probability’” is “‘a probability sufficient to

undermine confidence in the outcome.’” Id. at 773 (quoting In re Pers. Restraint of Rice, 118
Wash. 2d 876, 887, 828 P.2d 1086 (1992)). This requires “more than a ‘mere possibility’ that

evidence ‘might have affected the outcome of the trial.’” Knutson, 121 Wash. 2d at 773 (quoting

State v. Mak, 105 Wash. 2d 692, 704-05, 718 P.2d 407 (1986)).

       Where the prosecution attempts to prevent defense access to privileged or confidential

files, the defendant may request that the trial court conduct an in camera review of the

documents. See CrR 4.7(h)(6); State v. Mines, 35 Wash. App. 932, 938-39, 671 P.2d 273 (1983).

“Upon a showing of materiality to the preparation of the defense, and if the request is reasonable,

the court in its discretion may require disclosure to the defendant” of “relevant material and

information.” CrR 4.7(e)(1). A defendant must make a particularized showing that the records



                                                18
No. 49357-8-II


are likely to contain evidence material to the defense. State v. Kalakosky, 121 Wash. 2d 525, 550,

852 P.2d 1064 (1993) (addressing Victims of Sexual Assault Act, chapter 70.125 RCW).

       “There is no right to discover evidence that is privileged.” Mines, 35 Wash. App. at 939.

Defense counsel has a duty to ferret out all relevant evidence, “but may not perform this duty by

breaching the physician-patient privilege.”8 Id. Communications from a patient to a physician

are privileged if necessary to obtain professional advice or treatment, and “[t]he fact that the

statements were necessary to receive treatment may be inferred from the circumstances without

formal proof.” State v. Gibson, 3 Wash. App. 596, 598, 476 P.2d 727 (1970). Hospital records are

also privileged if they contain information supplied by the patient. Randa v. Bear, 50 Wash. 2d
415, 421, 312 P.2d 640 (1957).

       The scope of discovery of privileged records is within the discretion of the trial court,

subject to review only for manifest abuse of discretion. Gregory, 158 Wash. 2d at 791.

B.     No Abuse of Discretion

       The trial court conducted an in camera review of HL’s therapy and mental hospitalization

records, and held that they contained “no discoverable relevant evidence to support a violation of

the privileges contained in the documents.” CP at 189-90. Although the scope of discovery is

within the trial court’s discretion, we do not “act as a rubber stamp for the trial court’s in camera

hearing process.” State v. Wolken, 103 Wash. 2d 823, 829, 700 P.2d 319 (1985). We have

conducted a review of the records reviewed in camera by the trial court. In so doing we

recognize the importance impeachment evidence can have in a sexual assault case. See Knutson,
121 Wash. 2d at 775.


8
  The physician-patient privilege is codified in former RCW 5.60.060(4) (2012). Although this
is a civil statute, it has been held to apply to criminal cases by virtue of RCW 10.58.010. State v.
Gibson, 3 Wash. App. 596, 598, 476 P.2d 727 (1970).

                                                 19
No. 49357-8-II


       Our review of the records revealed no evidence raising a reasonable probability that their

admission would have changed the outcome of the trial. Knutson, 121 Wash. 2d at 772-73. Hence,

the records do not contain evidence material to Teters’ guilt or punishment, and his due process

rights were not violated by their exclusion. See id. at 772. We accordingly hold that the trial

court did not abuse its discretion in declining to disclose the sealed records.

                            V. CONDITIONS OF COMMUNITY CUSTODY

       Teters argues that the trial court improperly imposed four conditions of community

custody. Specifically, he argues the court erred in prohibiting him from entering business

establishments or locations that cater to minor children or from frequenting locations where

minors are known to congregate (condition 3), requiring that he submit to urine, breath, or other

alcohol monitoring (condition 6), prohibiting him from possessing drug paraphernalia (condition

7), and prohibiting him from viewing or possessing sexually explicit material (condition 11).

The State argues that condition 3 should be upheld, but agrees that conditions 6, 7, and 11 should

be stricken. The State also takes the position that condition 5, prohibiting Teters from

consuming alcohol, should be stricken.

A.     Legal Principles and Standard of Review

       Under the Sentencing Reform Act of 1981, chapter 9.94A RCW, a sentencing court may

not impose conditions of sentence unless they are authorized by statute. See State v. Zimmer,

146 Wash. App. 405, 412-13, 190 P.3d 121 (2008). A person convicted of attempted second

degree child rape shall be sentenced to community custody under the supervision of the

Department of Corrections for any time he is released from total confinement before expiration

of the maximum sentence. RCW 9.94A.507(5). A trial court may impose crime-related

prohibitions, affirmative conditions, and statutorily authorized infringements of some



                                                 20
No. 49357-8-II


constitutional rights as part of an offender’s probation. Former RCW 9.94A.505(9) (2012);

former RCW 9.94A.703(3)(f) (2009); State v. Bahl, 164 Wash. 2d 739, 744, 193 P.3d 678 (2008).

A condition is only “crime-related” if it is “an order of a court prohibiting conduct that directly

relates to the circumstances of the crime for which the offender has been convicted.” Former

RCW 9.94A.030(10) (2012). While there need not be proof of a causal link, there must be

sufficient evidence of a factual relationship between the crime and the condition. See State v.

Parramore, 53 Wash. App. 527, 531, 768 P.2d 530 (1989).

       An unauthorized condition of community custody is considered void and in excess of the

court’s authority. State v. Hale, 94 Wash. App. 46, 53, 971 P.2d 88 (1999). An illegal or

erroneous condition of a sentence may be raised for the first time on appeal. Bahl, 164 Wash. 2d at

744-45. As the imposition of crime-related prohibitions is “necessarily fact-specific and based

upon the sentencing judge’s in-person appraisal of the trial and the offender, the appropriate

standard of review remains abuse of discretion.” In re Pers. Restraint of Rainey, 168 Wash. 2d
367, 374-75, 229 P.3d 686 (2010).

       Limitations on fundamental rights during community custody are constitutional if they

are crime-related and “reasonably necessary to accomplish the essential needs of the state and the

public order.” State v. Riles, 135 Wash. 2d 326, 350, 957 P.2d 655 (1998), abrogated on other

grounds by State v. Valencia, 169 Wash. 2d 782 (2010). Courts have recognized prevention of

harm to children as a compelling state interest justifying limitation of one’s rights. State v.

Letourneau, 100 Wash. App. 424, 439, 997 P.2d 436 (2000). For a person under community

custody, this can include limitations on his rights to movement or freedom of association. In re

Pers. Restraint of Waggy, 111 Wash. App. 511, 517, 45 P.3d 1103 (2002). But when a condition

affects materials or actions protected by the First Amendment, a stricter standard of definiteness



                                                 21
No. 49357-8-II


is required. Bahl, 164 Wash. 2d at 753. Finally, a community custody condition is

unconstitutionally vague if it fails to (1) provide ordinary people fair warning of the proscribed

conduct and (2) have standards that are definite enough to “‘protect against arbitrary

enforcement.’” Id. at 752-53 (quoting City of Spokane v. Douglass, 115 Wash. 2d 171, 178, 795
P.2d 693 (1990)).

B.     Community Custody

       Teters argues that because the crime did not occur in a business establishment or place

that caters to minor children, condition 3 is not crime-related. He further argues that this

condition is constitutionally vague because it contains a list of examples that is not exhaustive

and covers “any areas routinely used by minors as areas of play/recreation.” CP at 391. The full

condition imposed by the trial court states:

       You shall not enter into or frequent business establishments or locations that cater
       to minor children or locations where minors are known to congregate without prior
       approval of DOC. Such establishments may include but are not limited to video
       game parlors, parks, pools, skating rinks, school grounds, malls or any areas
       routinely used by minors as areas of play/recreation.

CP at 391.

       Because Teters was convicted of committing sex crimes against a child, protecting other

children from him is a compelling state interest. Letourneau, 100 Wash. App. at 439. There is

sufficient evidence of a factual relationship between Teters’ crimes and this condition; he was

convicted of sex crimes against a child, and this condition aims to limit his future contact with

children. Parramore, 53 Wash. App. at 531. Thus, condition 3 is crime-related.

       As to Teters’ argument that this condition is unconstitutionally vague for failing to

provide him sufficient notice of what was prohibited, we agree with Teters. In State v. Irwin,

Division One of our court struck down a community custody condition that stated simply: “Do



                                                 22
No. 49357-8-II


not frequent areas where minor children are known to congregate, as defined by the supervising

[community corrections officer].” 191 Wash. App. 644, 652, 364 P.3d 830 (2015). The court

reasoned that “[w]ithout some clarifying language or an illustrative list of prohibited locations

(as suggested by trial counsel), the condition does not give ordinary people sufficient notice to

‘understand what conduct is proscribed.’” Id. at 655 (quoting Bahl, 164 Wash. 2d at 753).

Furthermore, allowing the community corrections officer to set such locations at a later date left

the condition vulnerable to arbitrary enforcement. Irwin, 191 Wash. App. at 655.

       We recently held in State v. Wallmuller that the phrase “places where children

congregate” in a condition of community custody was unconstitutionally vague. 4 Wash. App. 2d

698, 703-04, 423 P.3d 282 (2018), review granted, ___ P.3d ___ (Wash. 2019). The fact that the

condition also contained an illustrative list did not cure the phrase’s vagueness, because the

inclusion of the words “such as” before that list indicated that frequenting more places than just

those listed would violate the condition. Id.

       In this case, the condition includes an illustrative list of prohibited locations, and so

provided Teters with more sufficient notice of the proscribed conduct than did the condition in

Irwin. 191 Wash. App. at 655. However, like the list in Wallmuller, this condition uses the vague

phrase “where children congregate” and includes a nonexhaustive list that leaves unanswered

questions about what other locations might be prohibited.9 For example, if parks are off limits,

what about a professional baseball stadium; if pools are prohibited, what about beaches? As in

Wallmuller, this condition “invites a completely subjective standard” for interpreting which



9
  We note that several unpublished opinions in all three divisions of the Court of Appeals have
addressed similar community custody conditions in recent years, and we recognize that some of
these opinions reach different conclusions regarding the vagueness of such conditions. However,
as a published opinion, Wallmuller is authoritative and controlling here.

                                                 23
No. 49357-8-II


locations are off limits to Teters. Wallmuller, 4 Wash. App. 2d at 703. Moreover, the fact that

Teters must obtain approval from DOC to visit one of these locations “virtually acknowledges

that on its face [the condition] does not provide ascertainable standards for enforcement.” Bahl,
164 Wash. 2d at 758. For these reasons, we hold that condition 3 is unconstitutionally vague.

       Teters also challenges condition 3’s prohibition on visiting “locations that cater to minor

children” as vague. Br. of Appellant at 49. Like the “known to congregate” clause, this

prohibition is similarly vulnerable to differing subjective interpretations because it is not clear

that an ordinary person would know which other places would be included. For example,

McDonald’s clearly caters to children because it has a clown mascot and its locations typically

have a play area for children. Does a department store or supermarket also “cater to minor

children” if it contains a small play area where parents can leave their children while they shop?

Does a nice sit-down restaurant “cater to minor children” if it has a children’s menu? The “cater

to minor children” clause “invites a completely subjective standard” for interpreting which

locations are off limits to Teters. Wallmuller, 4 Wash. App. 2d at 703. Accordingly, we hold it is

unconstitutionally vague.

       Teters next argues that because the incident did not involve controlled substances, and the

trial court was unconvinced alcohol played a significant role, conditions 6 and 7 (requiring

Teters to submit to breath and urine monitoring and prohibiting him from possessing drug

paraphernalia) are not crime-related and must be struck down. A condition regarding drug

paraphernalia is not “crime-related” when the State presents “no evidence or argument that drug

use, or possession of drug paraphernalia, bore any relation to [the] offense. Land, 172 Wash. App.

at 605. “‘[P]ersons may be punished for their crimes and they may be prohibited from doing

things which are directly related to their crimes, but they may not be coerced into doing things



                                                  24
No. 49357-8-II


which are believed will rehabilitate them.’” State v. Riley, 121 Wash. 2d 22, 36-37, 846 P.2d 1365

(1993) (quoting D. BOERNER, Sentencing in Washington, § 4.5, at 4-7 (1985)).

       The State agrees with Teters, noting also that condition 5 (prohibiting Teters from

consuming alcohol) should also be struck down because it contradicted the trial court’s statement

at sentencing that conditions related to alcohol would not be included in the community custody

conditions. The State contends that conditions 5, 6, and 7 were mistakenly included in the

written judgment and sentence and should be stricken. There was no evidence that drugs or

alcohol played any role in the crimes; indeed the trial court explicitly determined at sentencing

that alcohol did not play a significant role and should not be included in the custody conditions.

We agree that conditions 5, 6, and 7 are not crime-related.

       Teters and the State also agree that condition 11, prohibiting Teters from using sexually

explicit materials, is not crime-related and must be stricken. We disagree.

       Although there is no evidence that Teters’ crimes directly relate to use or possession of

sexually explicit materials, our Supreme Court has recently explained that “the State need not

establish that access to ‘sexually explicit materials’ directly caused the crime of conviction,” but

rather that it was “reasonably related” to the crime. State v. Nguyen, 191 Wn.2d. 671, 685, 425
P.3d 847 (2018). That court concluded that it was “both logical and reasonable to conclude that

a convicted person who cannot suppress sexual urges should be prohibited from accessing

‘sexually explicit materials,’ the only purpose of which is to invoke sexual stimulation.” Id. at

686. Hence, we hold that condition 11 is reasonably related to Teters’ crimes of conviction.




                                                 25
No. 49357-8-II


                            VI. INEFFECTIVE ASSISTANCE OF COUNSEL

       Teters argues that he received ineffective assistance of counsel because his attorney failed

to properly argue (1) against the State’s motion to amend the information and (2) that Teters was

subjected to double jeopardy. We disagree.

A.     Legal Principles and Standard of Review

       Both the Sixth Amendment to the United States Constitution and article I, section 22 of

the Washington Constitution guarantee the right of a criminal defendant to effective assistance of

counsel. Strickland v. Washington, 466 U.S. 668, 685-86, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984); State v. Thomas, 109 Wash. 2d 222, 229, 743 P.2d 816 (1987). Ineffective assistance of

counsel is a mixed question of law and fact and is reviewed de novo. State. v. Sutherby, 165
Wash. 2d 870, 883, 204 P.3d 916 (2009). However, in evaluating ineffectiveness claims, we must

be highly deferential to counsel’s decisions. State v. Michael, 160 Wash. App. 522, 526, 247 P.3d
842 (2011).

       Washington follows the Strickland test: the defendant must show both that (1) counsel’s

performance was deficient and (2) the deficient performance prejudiced the defense. 466 U.S. at

687; State v. Cienfuegos, 144 Wash. 2d 222, 226, 25 P.3d 1011 (2001) (stating Washington had

adopted the Strickland test).

       Deficient performance requires errors so serious that counsel was not functioning as the

“counsel” as guaranteed by the Sixth Amendment. Strickland, 466 U.S. at 687. A trial counsel’s

performance is deficient if it falls “below an objective standard of reasonableness.” Id. at 688.

There is a “strong presumption that counsel’s performance was reasonable.” State v. Kyllo, 166
Wash. 2d 856, 862, 215 P.3d 177 (2009). A defendant bears the burden of establishing deficient

performance. State v. McFarland, 127 Wash. 2d 322, 335, 899 P.2d 1251 (1995). A defendant can



                                                26
No. 49357-8-II


rebut this presumption by demonstrating that “there is no conceivable legitimate tactic explaining

counsel’s performance.” State v. Reichenbach, 153 Wash. 2d 126, 130, 101 P.3d 80 (2004). That

said, the “relevant question is not whether counsel’s choices were strategic, but whether they

were reasonable.” Roe v. Flores-Ortega, 528 U.S. 470, 481, 120 S. Ct. 1029, 145 L. Ed. 2d 985

(2000).

          To show prejudice, the defendant must show that counsel’s errors were “so serious as to

deprive the defendant of a fair trial.” Strickland, 466 U.S. at 687. In other words, within a

reasonable probability, “but for counsel’s deficient performance, the outcome of the proceedings

would have been different.” Kyllo, 166 Wash. 2d at 862. “‘A reasonable probability is a

probability sufficient to undermine confidence in the outcome.’” Thomas, 109 Wash. 2d at 226

(quoting Strickland, 466 U.S. at 694).

B.        No Deficient Performance

          In this case, Teters argues his counsel was deficient because he did not make a detailed

argument to the court on the relevant law governing the amended information and only filed a

pro forma motion objecting to it. We disagree.

          Teters’ attorney objected to the second amended information, thereby preserving the

issue for appeal. In addition, he continued discussing the matter with the trial judge to ensure

that the existence of three separate charges would not expose his client to three separate

convictions or an increased sentence. Teters has failed to meet his burden to show his attorney’s

objection to the second amended information was deficient.

          Teters also argues his trial counsel was deficient for failing to argue the issue of double

jeopardy when objecting to the amendment. His attorney expressed concerns that the amended

information was exposing his client to multiple convictions and a harsher sentence, ultimately



                                                   27
No. 49357-8-II


agreeing with the trial court that those issues would be resolved at sentencing and that Teters

could not actually be convicted of all three crimes. Hence, there was little for defense counsel to

accomplish by preemptively litigating the double jeopardy issue. Teters has not shown his

attorney’s handling of the double jeopardy issue was deficient.

       We hold that Teters has not demonstrated that his counsel’s performance was deficient.

                       VII. STATEMENT OF ADDITIONAL GROUNDS (SAG)

       Teters argues in his SAG that the trial court erred in its evidentiary rulings and reiterates

his appellate counsel’s arguments with respect to prosecutorial misconduct and the amended

information. Each of these arguments fails.

A.     Evidentiary Rulings

       Admission of evidence is within the trial court’s sound discretion, which we will not

disturb on review absent a showing of abuse of discretion. State v. Stubsjoen, 48 Wash. App. 139,

147, 738 P.2d 306 (1987). The appellant bears the burden of proving abuse of discretion. State

v. Hentz, 32 Wash. App. 186, 190, 647 P.2d 39 (1982), reversed on other grounds, 99 Wash. 2d 538

(1983). Erroneous admission of evidence is not grounds for reversal “unless, within reasonable

probabilities, the outcome of the trial would have been materially affected had the error not

occurred.” State v. Tharp, 96 Wash. 2d 591, 599, 637 P.2d 961 (1981).

       Teters first argues that the trial court improperly sustained an objection to his question of

Kashiwabara that had already been asked and answered. It was within the trial court’s discretion

to sustain this objection under ER 402.

       Teters also argues he was unfairly prejudiced when the photographs of him in police

custody were used at trial. Referring to booking photographs may raise a prejudicial inference of

criminal propensity. State v. Sanford, 128 Wash. App. 280, 286, 115 P.3d 368 (2005). Even



                                                 28
No. 49357-8-II


assuming the trial court abused its discretion in admitting the photograph, Teters has not made a

sufficient showing that “within reasonable probabilities, the outcome of the trial would have

been materially affected” had the trial court excluded the booking photograph. Tharp, 96 Wash. 2d

at 599.

          He contends that the photographs depict him “in a prejudiced tone” because they showed

him “in police custody, [his] hands bagged, at 2:00 [a.m.] in the morning after a panic attack.”

SAG at 6. While such a photograph might paint a defendant in a negative light, it does not

follow that the photographs’ exclusion would have materially affected the outcome of Teters’

trial. See Tharp, 96 Wash. 2d at 599. There is no indication that these routine booking

photographs, taken during Teters’ arrest for the crimes at issue in this case, constituted such an

unfairly negative portrayal of Teters that they swayed the opinions of the jurors. We accordingly

hold that Teters has not shown prejudice.

B.        Prosecutorial Misconduct and Amended Information

          Teters reiterates his appellate counsel’s arguments that the prosecutor engaged in

misconduct through the statement relating to his PTSD and by misstating the law. Teters also

reiterates his counsel’s arguments on the amended information. These issues are addressed

above.

                                           CONCLUSION

          We affirm Teters’ conviction of attempted second degree child rape. We reverse Teters’

conviction of second degree child molestation. We remand for the trial court to vacate Teters’

conviction of second degree child molestation, to resentence Teters on his conviction of

attempted second degree child rape, to strike conditions 5, 6, and 7 from Teters’ conditions of




                                                  29
No. 49357-8-II


community custody, and to modify condition 3 consistently with this opinion.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      Bjorgen, J.



 Maxa, C.J.




                                                 30
No. 49357-8-II


       Lee, J. (concur in part and dissent in part) – I concur with the majority’s opinion in all

respects except for the majority’s holding that the community custody condition prohibiting Teters

from frequenting places that cater to minor children or locations where minors are known to

congregate is unconstitutionally vague. For the same reasons articulated in my dissent in State v.

Wallmuller, 4 Wash. App. 2d 698, 423 P.3d 282 (2018) , review granted, ___ P.3d ___ (Wash. 2019),

I respectfully disagree with the majority and would hold that the condition was not

unconstitutionally vague.



                                                 _______________________________
                                                 Lee, J.




                                               31